

FIRST INCREMENTAL ASSUMPTION AGREEMENT
This FIRST Incremental Assumption Agreement, dated as of November 26, 2019 (this
“Agreement”), is made by and among Credit Suisse AG, Cayman Islands Branch (the
“2019 Incremental Lender”), Upland Software, Inc., as the Borrower (as defined
below), the Guarantors (as defined below) identified on the signature pages
hereof as such, and Credit Suisse AG, Cayman Islands Branch, as the agent (the
“Agent”).
RECITALS:
WHEREAS, reference is hereby made to that certain Credit Agreement, dated as of
August 6, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), made by and among Upland Software Inc., a
Delaware corporation (“Borrower”), the subsidiaries of the Borrower party
thereto from time to time as guarantors (the “Guarantors”), the several lenders
from time to time parties thereto (each, a “Lender” and, collectively, the
“Lenders”), and Credit Suisse AG, Cayman Islands Branch, as the Agent
(capitalized terms used but not defined herein having the meaning provided in
the Credit Agreement);
WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish Incremental Commitments by, among other things, entering
into one or more Incremental Assumption Agreements with Incremental Lenders; and
WHEREAS, the Borrower has notified the Agent that, pursuant to the provisions of
Section 2.15 of the Credit Agreement, it is requesting the 2019 Incremental
Commitment (as defined below), under which the Borrower intends to incur
Incremental Term Loans in an aggregate principal amount of $190,000,000 (the
“2019 Incremental Term Loans”) pursuant to the terms of this Agreement;
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto hereby agree as follows:
The 2019 Incremental Lender party hereto hereby agrees to make, on the 2019
Incremental Term Loan Borrowing Date (as defined below), Incremental Term Loans
in an amount equal to its Incremental Term Loan Commitment (the “2019
Incremental Commitment”), as set forth on Schedule A annexed hereto, on the
terms and subject to the conditions set forth below.
The 2019 Incremental Lender hereby (i) confirms that it has received a copy of
the Credit Agreement and the other Loan Documents and the schedules and exhibits
attached thereto, together with copies of the financial statements referred to
therein and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Agreement; (ii)
agrees that it will, independently and without reliance upon the Agent, any
other Incremental Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to the Agent, as the case may be, by the terms
thereof, together with such powers as are reasonably incidental thereto; and
(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as an Incremental Lender.
The 2019 Incremental Lender hereby agrees to make available its 2019 Incremental
Commitment on the following terms and conditions:



--------------------------------------------------------------------------------



1.2019 Incremental Term Loans: Upon the funding of the 2019 Incremental Term
Loans (such date, the “2019 Term Loan Increase Effective Date”), the 2019
Incremental Term Loans shall constitute an increase to and a part of the
“Initial Term Loans”, shall be designated as part of the same Class of Term
Loans as the Initial Term Loans, and the 2019 Incremental Lender (and each of
its successors and permitted assigns with respect to the 2019 Incremental Term
Loans) will be a “Term Loan Lender”, as each is defined in the Credit Agreement.
After the execution of this Agreement by the parties hereto, each reference in
the Credit Agreement to “Initial Term Loans”, and each reference in the Credit
Agreement to “Term Loan Lender” shall include, respectively, the 2019
Incremental Term Loans and the 2019 Incremental Lender (and each of its
successors and permitted assigns with respect to the 2019 Incremental Term
Loans). The Agent shall take any and all action as may be reasonably necessary
to ensure that the 2019 Incremental Term Loans are included in each repayment of
Initial Term Loans on a pro rata basis. In furtherance of the foregoing, on the
2019 Term Loan Increase Effective Date, there shall commence an initial Interest
Period with respect to the 2019 Incremental Term Loans, which Interest Period
shall end on the last day of the Interest Period then-applicable to the Initial
Term Loans outstanding immediately prior to the 2019 Term Loan Increase
Effective Date. Amounts borrowed in accordance with this Incremental Assumption
Agreement and repaid or prepaid may not be re-borrowed. 2019 Incremental Term
Loans may be Base Rate Loans or Eurodollar Loans.
2.Applicable Margin. The Applicable Margin for Base Rate Loans or for Eurodollar
Loans, as applicable, for each 2019 Incremental Term Loan shall mean, as of any
date of determination, the applicable percentage per annum as set forth in the
Credit Agreement for the Initial Term Loans.
3.Principal Payments. The principal amount of the 2019 Incremental Term Loans
shall be repaid, together with the rest of the Initial Term Loan, in Dollars,
for the ratable benefit of the Lenders then holding the 2019 Incremental Term
Loans, on the last Business Day of each December, March, June and September,
commencing December 31, 2019, in a principal amount equal to 0.25% of the
aggregate principal amount of all 2019 Incremental Term Loan made on (and as of)
the 2019 Term Loan Increase Effective Date, which payments shall be made in
accordance with Section 2.2 of the Credit Agreement, and reduced as a result of
prepayments of the 2019 Incremental Term Loans in accordance with Section 2.4 of
the Credit Agreement.
4.Prepayment Premium. In the event that, on or prior to the six-month
anniversary of the 2019 Term Loan Increase Effective Date, the Borrower (i)
makes any prepayment of 2019 Incremental Term Loans and/or Initial Term Loans in
connection with any Repricing Transaction or (ii) effects any amendment of this
Agreement resulting in a Repricing Transaction, the Borrower shall pay to the
Agent, for the ratable account of each of the Term Loan Lenders holding Initial
Term Loans and 2019 Incremental Term Loans, (x) in the case of clause (i), a
prepayment premium of 1.00% of the principal amount of such 2019 Incremental
Term Loans and Initial Term Loans being prepaid in connection with such
Repricing Transaction and (y) in the case of clause (ii), an amount equal to
1.00% of the aggregate amount of the applicable 2019 Incremental Term Loans and
Initial Term Loans outstanding immediately prior to such amendment that are
subject to an effective pricing reduction pursuant to such Repricing
Transaction, all in accordance with Section 2.4(d) of the Credit Agreement.
5.Proposed Borrowing. This Agreement represents and constitutes a request by the
Borrower to borrow the 2019 Incremental Term Loans from the 2019 Incremental
Lender as follows (the “Proposed Borrowing”):



--------------------------------------------------------------------------------



a.Business Day of Proposed Borrowing: November 26, 2019 (the “2019 Incremental
Term Loan Borrowing Date”)
b.Amount of Proposed Borrowing: $190,000,000.00
c.Interest rate option: The initial interest rate contract on the 2019
Incremental Term Loans shall be subject to the same Eurodollar Rate applicable
to the Initial Term Loans for the interest period commencing on October 31,
2019.
6.Termination of Commitments. To the extent that any 2019 Incremental Commitment
has not been drawn, all such 2019 Incremental Commitment shall automatically
terminate at 5:00 p.m. (New York City time) on the 2019 Term Loan Increase
Effective Date.
7.Credit Agreement Governs. This Agreement constitutes an amendment to the
Credit Agreement to the extent necessary to reflect the terms hereof in
accordance with Section 2.15 of the Credit Agreement. Except as set forth in
this Agreement, the 2019 Incremental Term Loans shall otherwise be subject in
all respects to the provisions of the Credit Agreement and the other Loan
Documents.
8.Borrower Certifications. By its execution of this Agreement, the undersigned
officer of the Borrower, to the best of his or her knowledge, hereby certifies,
solely in his or her capacity as an officer of the Borrower and not in his or
her individual capacity, that no Default or Event of Default exists on the date
hereof before or after giving effect to the 2019 Incremental Commitment and the
2019 Incremental Term Loans contemplated hereby.
9.Conditions Precedent to Effectiveness. This Agreement will become effective on
the date on which each of the following conditions is satisfied:
a.The Agent shall have received from each of the Borrower, each Guarantor (as of
the 2019 Term Loan Increase Effective Date), and the 2019 Incremental Lender a
counterpart of this Agreement signed on behalf of such party;
b.The Agent shall have received a legal opinion from (i) Pillsbury Winthrop Shaw
Pittman LLP, counsel to the Borrower and certain of the Guarantors, and (ii)
local counsel with respect to each of the Guarantors as to which Pillsbury
Winthrop Shaw Pittman LLP is unable to opine, in each case in a form and in
substance reasonably satisfactory to the Agent;
c.The Loan Parties shall have paid (or the Agent shall have received evidence
reasonably acceptable to it that the Borrower has paid (pursuant to netting or
other reduction arrangements reasonably satisfactory to the Agent)), in Dollars,
in immediately available funds, (i) to the Joint Lead Arrangers, the fees in the
amounts previously agreed in writing to be received on the 2019 Term Loan
Increase Effective Date; and (ii) to the Joint Lead Arrangers and the Agent all
reasonable fees costs and expenses (including, without limitation the reasonable
fees, costs and disbursements of (x) Shearman & Sterling LLP, counsel for the
2019 Incremental Lender and the Agent, and (y) Bennett Jones LLP, Canadian
counsel for the 2019 Incremental Lender and the Agent) of the Joint Lead
Arrangers and the Agent for which invoices have been presented at least one (1)
Business Day prior to the 2019 Term Loan Increase Effective Date;



--------------------------------------------------------------------------------



d.The Agent shall have received at least one Business Day prior to the 2019 Term
Loan Increase Effective Date, all documentation and other information required
by bank regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act and the
Beneficial Ownership Regulation, that has been requested at least three Business
Days prior to the 2019 Term Loan Increase Effective Date;
e.The Agent (or its counsel) shall have received a certificate of the Borrower,
dated as of the 2019 Term Loan Increase Effective Date, substantially in the
form of the certificate previously delivered to the Agent on the Closing Date,
pursuant to Sections 3.1(d), (e), (f) and (g) to the Credit Agreement, and with
the applicable attachments thereto as described in such Sections;
f.The representations and warranties set forth in Section 4 of the Credit
Agreement and in each other Loan Document shall be true, correct and complete in
all material respects on and as of the 2019 Term Loan Increase Effective Date
and with the same effect as though made on and as of such date (including with
respect to this Agreement being a “Loan Document”, and the Credit Agreement as
amended hereby); provided, that to the extent such representations and
warranties expressly relate to an earlier date, such representations and
warranties shall be true, correct and complete in all material respects as of
such earlier date; provided, further, that any representation and warranty that
is qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true, correct and complete in all respects on and as of the 2019 Term
Loan Increase Effective Date or on such earlier date, as the case may be;
g.The certifications set forth in Section 8 above are true and correct; and
h.The Agent (or its counsel) shall have received a certificate of the Borrower,
dated as of the 2019 Term Loan Increase Effective Date, certifying that at the
time of such borrowing of 2019 Incremental Term Loans and after giving effect
thereto, the Borrower shall be in compliance with the Available Increase Amount,
which certificate shall be in reasonable detail and shall provide the
calculations and basis therefor.
10.Tax Forms. For the 2019 Incremental Lender, delivered herewith to the Agent
are such forms, certificates or other evidence with respect to United States
federal income tax withholding matters as the 2019 Incremental Lender may be
required to deliver to the Agent pursuant to Section 16 of the Credit Agreement.
11.Recordation of the 2019 Incremental Term Loans. Upon execution and delivery
hereof, the Agent will record the 2019 Incremental Term Loans made by the 2019
Incremental Lender in the Register.



--------------------------------------------------------------------------------



12.Amendment, Modification, Waiver and Ratification. This Agreement may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto. Each of the Loan
Parties hereby (i) ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, under each of the Loan Documents to which
it is a party in accordance with the terms thereof, (ii) ratifies and reaffirms
each grant of a lien on, or security interest in, its property made pursuant to
the Loan Documents (including, without limitation, the grant of security made by
such Loan Party pursuant to each Security Agreement to which it is a party) in
accordance with the terms thereof and confirms that such liens and security
interests continue to secure the Obligations, including under the Loan
Documents, including, without limitation, all Obligations resulting from or
incurred pursuant to the 2019 Incremental Commitment made pursuant hereto, in
each case subject to the terms thereof, and (iii) in the case of each Guarantor,
ratifies and reaffirms its guaranty of the Obligations pursuant to its
respective Guaranty in accordance with the terms thereof.
13.Entire Agreement. This Agreement, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.
14.GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE INTERPRETED, CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
15.Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.
16.Counterparts. This Agreement may be executed in counterparts (including by
facsimile or other electronic transmission), each of which shall be deemed to be
an original, but all of which shall constitute one and the same agreement.
17.Loan Document. This Agreement is a Loan Document.


[Signature Pages Follow]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this First Incremental Assumption Agreement as of
the date first set forth above.
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as 2019 Incremental Lender




By: /s/ Judith E. Smith
Name: Judith E. Smith
Title: Authorized Signatory


By: Nicolas Thierry
Name: Nicolas Thierry
Title: Authorized Signatory






--------------------------------------------------------------------------------



UPLAND SOFTWARE, INC.,
as the Borrower
By: /s/ Michael D. Hill
Name: Michael D. Hill
Title: Chief Financial Officer






--------------------------------------------------------------------------------



GUARANTORS    UPLAND SOFTWARE I, INC.,
a Delaware corporation
UPLAND SOFTWARE IV, LLC,
a Nebraska limited liability company
UPLAND SOFTWARE V, INC.,
a Delaware corporation
UPLAND SOFTWARE VI, LLC,
a New Jersey limited liability company
UPLAND SOFTWARE VII, LLC,
a Delaware limited liability company
UPLAND IX, LLC,
a Delaware limited liability company
ULTRIVA, LLC,
a California limited liability company
ADVANCED PROCESSING & IMAGING, INC.,
a Florida corporation
OMTOOL, LTD.,
a Delaware corporation
RIGHTANSWERS, INC.,
a Delaware corporation
WATERFALL INTERNATIONAL INC.,
a Delaware corporation
QVIDIAN CORPORATION,
a Delaware corporation
REFERENCES-ONLINE, INC.,
a Colorado corporation
UPLAND SOFTWARE INC./LOGICIELS UPLAND INC.,
a Canadian federal corporation
ADESTRA INC.,
a Delaware corporation
POSTUP HOLDINGS, LLC,
a Texas limited liability company
POSTUP DIGITAL, LLC,
a Texas limited liability company
DAILY INCHES, INC.,
a Delaware corporation
CIMPL USA INC.,
a Delaware corporation


By: /s/ Michael D. Hill___________________
Name: Michael D. Hill
Title: Chief Financial Officer







--------------------------------------------------------------------------------



POWERSTEERING SOFTWARE LIMITED,
a company organized and existing under the laws of England
RAPIDE COMMUNICATION LTD.,
a private company limited by shares organized and existing under the laws of
England
RANT & RAVE LIMITED,
a private company limited by shares organized and existing under the laws of
England and Wales


By: /s/ John T. McDonald______________________
Name: John T. McDonald
Title: Director











--------------------------------------------------------------------------------



Consented to by:


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as the Agent


By: /s/ Judith E. Smith
Name: Judith E. Smith
Title: Authorized Signatory


By: Nicolas Thierry
Name: Nicolas Thierry
Title: Authorized Signatory









--------------------------------------------------------------------------------



SCHEDULE A TO INCREMENTAL ASSUMPTION AGREEMENT





Name of 2019 Incremental LenderType of CommitmentCommitment AmountCREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH2019 Incremental Commitment$190,000,000
















